As filed with the Securities and Exchange Commission on January 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-07959) Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) 414-765-6609 Registrant's telephone number, including area code Date of fiscal year end: 2/28/2012 Date of reporting period:11/30/2011 Item 1. Schedule of Investments. Orinda Multi-Manager Hedged Equity Fund Schedule of Investments November 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 70.5% Consumer Discretionary - 13.8% American Public Education, Inc. ^* Barnes & Noble, Inc. BJ's Restaurants, Inc. ^* Brinker International, Inc. ^* Carter's, Inc. ^* Chico's FAS, Inc.* Darden Restaurants, Inc.* Expedia, Inc. Francesca's Holdings Corp. ^* Global Education & Technology Group Ltd. - ADR ^ †* ITT Educational Services, Inc. ^* John Wiley & Sons, Inc.* LKQ Corp. ^* LodgeNet Interactive Corp. ^ McDonald's Corp.* Monro Muffler Brake, Inc.* National CineMedia, Inc.* Penske Automotive Group* PetSmart, Inc.* Rue21, Inc. ^* Scholastic Corp.* Scientific Games Corp. ^* Shutterfly, Inc. ^* Sotheby's* Steiner Leisure Ltd. ^ †* Target Corp. Teavana Holdings, Inc. ^* Tempur-Pedic International, Inc. ^* The Goodyear Tire & Rubber Co. ^ The Home Depot, Inc. The Pep Boys-Manny, Moe & Jack Thor Industries, Inc.* Under Armour, Inc. ^* Xueda Education Group - ADR ^ †* Total Consumer Discretionary Consumer Staples - 0.6% Anheuser Busch Inbev NV - ADR †* Campbell Soup Co.* Colgate-Palmolive Co.* Diamond Foods, Inc. Total Consumer Staples Energy - 3.1% BP PLC - ADR †* Core Laboratories NV †* Dril-Quip, Inc. ^* HollyFrontier Corp.* World Fuel Services Corp.* Total Energy Financials - 6.5% Affiliated Managers Group, Inc. ^* Berkshire Hathaway, Inc. - Class B ^* Capital One Financial Corp.* Financial Engines, Inc. ^* FirstService Corp. ^ †* FXCM, Inc.* Greenlight Capital Re Ltd. ^ †* JPMorgan Chase & Co.* MSCI, Inc. ^* Portfolio Recovery Associates, Inc. ^* Signature Bank ^* Territorial Bancorp, Inc.* Torchmark Corp. Virtus Investment Partners, Inc. ^* Total Financials Health Care - 10.8% Abbott Laboratories Abiomed, Inc. ^* Accuray, Inc. ^* Affymetrix, Inc. ^* Align Technology, Inc. ^* AmerisourceBergen Corp.* AstraZeneca PLC - ADR †* Baxter International, Inc.* Becton, Dickinson and Co.* BioMarin Pharmaceutical, Inc. ^* Bristol-Myers Squibb Co.* C.R. Bard, Inc.* Cardinal Health, Inc.* DENTSPLY International, Inc.* DepoMed, Inc. ^* Endo Pharmaceuticals Holdings, Inc. ^* Forest Laboratories, Inc. ^* Gilead Sciences, Inc. ^* Hologic, Inc. ^* IPC The Hospitalist Co. ^* Johnson & Johnson* Kensey Nash Corp. ^ LifePoint Hospitals, Inc. ^* Ligand Pharmaceuticals, Inc. ^* Masimo Corp.* McKesson Corp.* Merck & Co., Inc.* Myrexis, Inc. ^* Novartis AG - ADR †* Omnicell, Inc. ^* PDL BioPharma, Inc.* Pfizer, Inc.* PSS World Medical, Inc. ^* ResMed, Inc. ^ Rigel Pharmaceuticals, Inc. ^* UnitedHealth Group, Inc.* VCA Antech, Inc. ^* WellPoint, Inc.* Total Health Care Industrials - 12.0% Air Transport Services Group, Inc. ^* American Reprographics Co. ^* AMETEK, Inc.* Atlas Air Worldwide Holdings, Inc. ^* Beacon Roofing Supply, Inc. ^* Brady Corp.* Cbiz, Inc. ^* Cintas Corp. ^* Copart, Inc. ^* CSX Corp.* Curtiss-Wright Corp.* Equifax, Inc.* Graco, Inc.* HEICO Corp.* Hurco Companies, Inc. ^* Huron Consulting Group, Inc. ^* ICF International, Inc. ^* IHS, Inc. ^* II-VI, Inc. ^* Kelly Services, Inc.* Kirby Corp. ^* Landstar System, Inc.* MasTec, Inc. ^* Mistras Group, Inc. ^* Raytheon Co. Resources Connection, Inc.* Stantec, Inc. ^ †* Stericycle, Inc. ^* The Middleby Corp. ^* TransDigm Group, Inc. ^* Verisk Analytics, Inc. ^ Waste Connections, Inc.* Total Industrials Information Technology - 21.4% Accenture PLC †* Activision Blizzard, Inc.* Alliance Data Systems Corp. ^* Amdocs Ltd. ^ †* Anixter International, Inc. ^* ANSYS, Inc. ^* Arris Group, Inc. ^* Bottomline Technologies, Inc. ^* Brightpoint, Inc. ^* Brocade Communications Systems, Inc. ^* Brooks Automation, Inc.* CA, Inc.* Cardtronics, Inc. ^* Cisco Systems, Inc.* Concur Technologies, Inc. ^* Cymer, Inc. ^* DST Systems, Inc.* FARO Technologies, Inc. ^* Hittite Microwave Corp. ^* Integrated Device Technology, Inc. ^* Intel Corp.* InterDigital, Inc.* International Business Machines Corp.* International Rectifier Corp. ^* IPG Photonics Corp. ^* Kemet Corp. ^* KVH Industries, Inc. ^* Liquidity Services, Inc. ^* LSI Corp. ^* Magma Design Automation, Inc. ^* Microsoft Corp.* Monster Worldwide, Inc. ^* Nanometrics, Inc. ^* National Instruments Corp.* NCR Corp. ^* Newport Corp. ^* NIC, Inc.* Oracle Corp.* Photronics, Inc. ^* Plantronics, Inc.* Polycom, Inc. ^* Progress Software Corp. ^* Qlogic Corp. ^* RadiSys Corp. ^* RealPage, Inc. ^* Rovi Corp. ^* ServiceSource International, Inc. ^* Solera Holdings, Inc.* Sourcefire, Inc. ^* Spansion, Inc. ^* STR Holdings, Inc. ^* SuccessFactors, Inc. ^* Symantec Corp. ^* TeleTech Holdings, Inc. ^* TESSCO Technologies, Inc.* The Ultimate Software Group, Inc. ^* Total System Services, Inc.* VeriFone Systems, Inc. ^* Virtusa Corp. ^* VistaPrint NV ^* Wayside Technology Group, Inc.* Western Union Co.* Total Information Technology Materials - 1.2% Gold Resource Corp.* New Gold, Inc. ^ †* Silver Wheaton Corp. †* The Mosaic Co.* Titanium Metals Corp.* Yamana Gold, Inc. †* Total Materials Telecommunication Services - 0.5% Abovenet, Inc.* Utilities - 0.6% ITC Holdings Corp.* TOTAL COMMON STOCKS (Cost $58,936,527) $ CLOSED-END FUNDS - 0.3% Credit Suisse High Yield Bond Fund TOTAL CLOSED-END FUNDS (Cost $215,181) $ EXCHANGE TRADED FUNDS - 5.5% iShares iBoxx $ High Yield Corporate Bond Fund iShares S&P GSCI Commodity-Indexed Trust ^ PowerShares DB G10 Currency Harvest Fund ^ PowerShares S&P 500 Low Volatility Portfolio ProShares Ultra DJ-UBS Commodity ^ Russell 1000 Low Volatility ETF Rydex S&P 500 Pure Growth ETF Rydex S&P 500 Pure Value ETF SPDR Barclays Capital High Yield Bond ETF * SPDR Dow Jones Industrial Average ETF Trust * Vanguard U.S. Total Stock Market Shares Index ETF WisdomTree Earnings 500 Fund WisdomTree LargeCap Dividend Fund TOTAL EXCHANGE TRADED FUNDS (Cost $4,662,502) $ EXCHANGE TRADED NOTES - 0.3% iPath Optimized Currency Carry ETN ^ † TOTAL EXCHANGE TRADED NOTES (Cost $280,930) PURCHASED OPTIONS - 0.1% Contracts Call Options - 0.1% Barnes & Noble, Inc. Expiration December 2011, Exercise Price: $14.00 InterDigital, Inc. Expiration December 2011, Exercise Price: $62.50 3 75 Expiration December 2011, Exercise Price: $65.00 3 72 Monster Worldwide, Inc. Expiration December 2011, Exercise Price: $10.00 81 Expiration January 2013, Exercise Price: $15.00 16 Expiration January 2013, Exercise Price: $17.50 12 Expiration January 2013, Exercise Price: $20.00 16 Expiration January 2013, Exercise Price: $25.00 24 VeriFone Systems, Inc. Expiration January 2013, Exercise Price: $55.00 8 Expiration January 2013, Exercise Price: $60.00 10 Total Call Options Put Options - 0.0% Pandora Media, Inc. Expiration March 2012, Exercise Price: $13.00 8 Expiration March 2012, Exercise Price: $14.00 8 Expiration March 2012, Exercise Price: $16.00 4 The St. Joe Co. Expiration January 2012, Exercise Price: $40.00 3 Total Put Options TOTAL PURCHASED OPTIONS (Cost $49,934) $ SHORT-TERM INVESTMENTS - 22.8% Shares Money Market Funds - 22.8% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + Total Short-Term Investments (Cost $19,646,811) Total Investments (Cost $83,791,885) - 99.5% Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt ^ Non-income producing. + The rate shown is the 7-day yield as of November 30, 2011. † U.S. traded security of a foreign corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC Orinda Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short November 30, 2011 (Unaudited) Shares Value COMMON STOCKS - 30.7% Consumer Discretionary - 5.0% Bob Evans Farms, Inc. Brinker International, Inc. Cedar Fair LP Ctrip.com International, Ltd. - ADR † Fossil, Inc. Gaylord Entertainment Co. Gildan Activewear, Inc. † Hibbett Sports, Inc. Kona Grill, Inc. Life Time Fitness, Inc. Lululemon Athletica, Inc. Morgans Hotel Group Nutrisystem, Inc. Priceline.com, Inc. ReachLocal, Inc. Shutterfly, Inc. TAL Education Group - ADR † Tesla Motors, Inc. The Ryland Group, Inc. True Religion Apparel, Inc. Whirlpool Corp. Zagg, Inc. Total Consumer Discretionary Consumer Staples - 1.7% Calavo Growers, Inc. Elizabeth Arden, Inc. Green Mountain Coffee Roasters, Inc. J & J Snack Foods Corp. Medifast, Inc. Snyders-Lance, Inc. Spectrum Brands Holdings, Inc. Sysco Corp. United Natural Foods, Inc. Usana Health Sciences, Inc. Total Consumer Staples Energy - 2.0% Amyris, Inc. Houston American Energy Corp. Kior, Inc. Northern Oil and Gas, Inc. Total Energy Financials - 1.9% Asta Funding, Inc. Capital City Bank Group, Inc. Coresite Reallty Corp. GAMCO Investors, Inc. M&T Bank Corp. Newstar Financial, Inc. Protective Life Corp. SCBT Financial Corp. T. Rowe Price Group, Inc. Taylor Capital Group, Inc. TriCo Bancshares Washington Banking Co. 1 11 Total Financials Health Care - 7.7% Abaxis, Inc. Abiomed, Inc. Acorda Therapeutics, Inc. Ampio Pharmaceuticals, Inc. BioTime, Inc. Cepheid, Inc. Chemed Corp. China Kanghui Holdings, Inc. - ADR † Community Health Systems, Inc. DexCom, Inc. Halozyme Therapeutics, Inc. Heartware International, Inc. Idexx Laboratories, Inc. Incyte Corp. Insulet Corp. Lincare Holdings, Inc. MAKO Surgical Corp. Masimo Corp. Mindray Medical International Ltd. - ADR † Onyx Pharmaceuticals, Inc. OPKO Health, Inc. Quality Systems, Inc. Regeneron Pharmaceuticals, Inc. Seattle Genetics, Inc. Sirona Dental Systems, Inc. United Therapeutics Corp. Valeant Pharmaceuticals International, Inc. † Vascular Solutions, Inc. Vertex Pharmaceuticals, Inc. ViroPharma, Inc. Volcano Corp. Total Health Care Industrials - 2.6% Aerovironment, Inc. American Science & Engineering, Inc. Atlas Air Worldwide Holdings, Inc. Avery Dennison Corp. Cintas Corp. Meritor, Inc. Quality Distribution, Inc. Ritchie Bros. Auctioneers, Inc. † Spirit Aerosystems Holdings, Inc. Total Industrials Information Technology - 9.3% Accelrys, Inc. Advanced Micro Devices, Inc. Aeroflex Holding Corp. Ancestry.com, Inc. Arm Holdings PLC - ADR † Aruba Networks, Inc. Carbonite, Inc. Cavium, Inc. Ciena Corp. Cognex Corp. Concur Technologies, Inc. Constant Contact, Inc. Cymer, Inc. DragonWave, Inc. † First Solar, Inc. Fusion-io, Inc. Kit Digital, Inc. Lexmark International, Inc. Mitek Systems, Inc. NVE Corp. NXP Semiconductors NV † OmniVision Technologies, Inc. Open Text Corp. † OpenTable, Inc. Power Integrations, Inc. Salesforce.com, Inc. SciQuest, Inc. SouFun Holdings Ltd. - ADR † Spreadtrum Communications, Inc. - ADR † Travelzoo, Inc. 40 Ubiquiti Networks, Inc. Universal Display Corp. VanceInfo Technologies, Inc. - ADR † Viasat, Inc. VistaPrint NV † Youku.com, Inc. - ADR † Total Information Technology Materials - 0.3% Avalon Rare Metals, Inc. † Chemtura Corp. Martin Marietta Materials, Inc. Total Materials Utilities - 0.2% Northwest Natural Gas Co. UIL Holdings Corp. Total Utilities TOTAL COMMON STOCKS (Proceeds $27,407,606) $ EXCHANGE TRADED FUNDS - 1.7% iShares Barclays 20+ Year Treasury Bond Fund iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund TOTAL EXCHANGE TRADED FUNDS (Proceeds $1,509,783) $ RIGHTS - 0.0% Financials - 0.0% Taylor Capital Group, Inc. 0 TOTAL RIGHTS (Proceeds $451) $ 0 Total Securities Sold Short (Proceeds $28,917,840) - 32.4% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt † U.S. traded security of a foreign corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC Orinda Multi-Manager Hedged Equity Fund Schedule of Open Futures Contracts November 30, 2011 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 E-mini Futures 90 December 2011 $ As of November 30, 2011, initial margin deposits of $360,000 have been pledged in connection with the open futures contracts. The cost basis of investments for federal income tax purposes at November 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. Please refer to the Notes to Financial Statements section in the Fund’s upcoming annual report for federal tax information. Summary of Fair Value Measurements at November 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchyfor measuring fair value. These standards require additional disclosures about the various inputsand valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign issued common stocks, exchange traded funds, closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Fund and will be classified in level 1of the fair value hierarchy. Exchange Traded Notes – Investments in exchange traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchangeand are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approvedby the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Fund’s securities as of November 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
